Notice of Pre-AIA  or AIA  Status
 	The present application, filed on 03/05/2019 after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-27 are pending in the present application.

Information Disclosure Statement
	Information Disclosure Statements filed on 03/05/2019 and 02/21/2020 were  being considered respectively.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out  completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,275,565.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the US patent cited the limitations:
As per claim 1, US patent claimed an aircraft wing-to-body join method, the method comprising:

measuring a 3D surface contour of each wing root interface surface (claim 1);
combining the 3D surface contours of the at least one wing root interface surface to form a complete wing root 3D surface profile of the at least one wing root interface surface (claim 1);
measuring a wing stub of an aircraft body assembly with the photogrammetry sensor, wherein the wing stub includes at least one wing stub interface surface (claim 1);
measuring a 3D surface contour of each wing stub interface surface by scanning a series of wing stub inspection regions of the at least one wing stub interface surface with the photogrammetry sensor;
combining the 3D surface contours of the at least one wing stub interface surface to form a complete wing stub 3D surface profile of the at least one wing stub interface surface (claim 1);
 	calculating a virtual fit between the aircraft wing and the aircraft body assembly that defines one or more gaps between the at least one wing root interface surface and the at least one wing stub interface surface (claim 1); and
 	aligning the aircraft wing to the aircraft body assembly to achieve a real fit consistent with the virtual fit (claim 1).
	The present claimed invention does not cited thee position sensors as in the patent claim.  It would have been obvious to those skilled in the art at the time of the effective filling date of the present application was made to use multiple sensors or at least three sensors to align the wing root with the wing stub to achieve a real fit consistent with the virtual fit.

 	wherein the measuring the wing root of the aircraft wing is performed to determine 3D locations of the wing scan targets; wherein the measuring the 3D surface contours of each wing root interface surface comprises
scanning a series of wing root inspection regions of the at least one wing root interface surface with the photogrammetry sensor, wherein each wing root inspection region includes at least two wing scan targets (claim 2); and wherein the combining the 3D surface contour of the at least one wing root interface surface is based upon the 3D locations of the wing scan targets (claim 2).
As per claim 3, US patent cited the method of claim 2, wherein the applying wing scan targets includes affixing a wing target fence to the wing root and wherein the wing target fence includes one or more of the wing scan targets (claim 3).
As per claim 4, US patent recited the method of claim 2, wherein the applying wing scan targets includes applying wing scan targets at a density of between 1 and 20 wing scan targets per square meter of a cross section of the aircraft wing at the wing root (claim 4).
     	As per claim 5, the method of claim 2, wherein the measuring the wing root includes determining the 3D locations of the wing scan targets in a common coordinate system (claim 5).
 	As per claim 6, US patent recited the method of claim 2, wherein the measuring the wing root includes determining relative locations of the wing scan targets (claim 3).

As per claim 8, US patent cited the method of claim 7, wherein the wing root assessment regions are overlapping, and 5 wherein each wing root assessment region includes at least one wing scan target that is within at least two of the wing root assessment regions (claim 3).
As per claim 9, US patent cited applying body scan targets to a wing stub of an aircraft body assembly; wherein measuring the wing stub with the photogrammetry sensor is performed to determine 3D locations of the body scan targets; wherein each wing stub inspection region includes at least two body scan targets; and wherein the combining the 3D surface contours of the at least one wing stub interface surface is based upon the 3D locations of the body scan targets (claim 3).
 	As per claim 10, US patent cited the method of claim 9, wherein the applying body scan targets includes affixing a body target fence to the wing stub and wherein the body target fence includes one or more of the body scan targets (claim 3).
As per claim 11, US patent claimed the applying body scan targets includes applying body scan targets at a density of between 1 and 20 body targets per square meter of a cross section of the aircraft wing at the wing root (claim 4).
As per claim 12, US Patent claimed the measuring the wing stub includes determining the 3D locations of the body scan targets in a common coordinate system (claim 4).

As per claim14.    The method of claim 9, wherein the measuring the wing stub includes imaging a group of wing stub assessment regions, and wherein the wing stub assessment regions cover the body scan targets (claim 4).
As per claim 15, US patent cited wherein the wing stub assessment regions are overlapping, and wherein each wing stub assessment region includes at least one body scan target that is within at least two of the wing stub assessment regions (claim 6).
As per claim 16.  The method of claim 1, further comprising:
positioning at least three position sensors, wherein each position sensor is positioned within at least one of the wing root and the wing stub, wherein each position sensor is arranged to observe a distinct alignment pair of reference features for each position sensor, wherein each alignment pair of reference features includes a reference feature on the wing root and a reference feature on the wing stub; and using feedback from the at least three position sensors regarding relative positions of the reference features of each alignment pair of reference features (claim 11).
As per claim 17. The method of claim 16, further comprising, for at least one alignment pair of reference features, at least one of (i) applying the reference feature on the wing root to the wing root and (ii) applying the reference feature on the wing stub to the wing stub {claim 18).

As per claim 19.    The    method of claim 16, wherein the aligning includes repeating (i) moving the aircraft wing and (ii) measuring with each position sensor a relative position between reference features of the respective alignment pair of reference features in a feedback loop until an error metric related to the relative positions is below a predetermined threshold (claim 11).
As per claim 20, US patent cited wherein the measuring the 3D surface contour of each wing root interface surface includes illuminating each wing root inspection region of the at least one wing root interface surface with a corresponding array of projected features (claim 6).
As per claim 21, US patent cited the projected features illuminating each wing root
 inspection or observing region are selected from the group consisting of spots, lines, and polygons (claim 10).
As per claim 22, US patent cited the illuminating each wing root inspection region includes illuminating each wing root inspection region with the corresponding array of projected features at a density of greater than 100 projected features per square meter of the respective wing root inspection region (claims 6, 7).
As per claim 23, US patent cited the measuring the 3D surface contour of each wing stub interface surface includes illuminating each wing stub inspection region of the at least one wing stub interface surface with a corresponding array of projected features (claim 6).
As per claim 24, US patent cited the projected features illuminating each wing stub

As per claim 25, US patent cited the illuminating each wing stub inspection region includes illuminating each wing stub inspection region with the corresponding array of projected features at a density of greater than 100 projected features per square meter of the respective wing stub inspection region (claims 6 and 7).
As per claim 26, US patent cited determining corresponding shim dimensions of one or more shims to fit between the wing root and the wing stub to fill at least one of the gaps to achieve the real fit (claim 16).
As per claim 27, US patent recited the assembly method, further comprising forming the shims with the corresponding shim dimensions and installing the shims between the wing root and the wing stub (claim 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /THAI Q PHAN/ Primary Examiner, Art Unit 2128